Citation Nr: 0016479	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for right knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

2.  The veteran sustains constant itching and marked 
disfigurement as a result of  seborrheic dermatitis; there is 
no medical evidence of any systemic or nervous 
manifestations, and the evidence does not demonstrate the 
veteran's condition is exceptionally repugnant.

3.  The medical evidence does not show that the veteran 
manifests ankylosis of the knee, a cartilage disorder of the 
knee, compensable limitation of leg flexion or limitation of 
leg extension, tibia or fibula impairment, genu recurvatum, 
or arthritis of the knee.

4.  The veteran's right knee condition is currently 
manifested by subjective complaints of chronic and 
intermittent pain, with a resulting level of functional loss.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no 
higher, for the veteran's service-connected seborrheic 
dermatitis, have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.118, 
Diagnostic Code 7899-7806 (1999).

2.  The criteria for a 10 percent disability rating, and no 
higher, for the veteran's service-connected right knee 
patellofemoral syndrome, have been met. 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Seborrheic dermatitis

The veteran is presently rated as 10 percent disabled for 
seborrheic dermatitis.  Such skin disorders, unless otherwise 
provided, are rated as for eczema under Diagnostic Code 7806, 
dependent upon location, extent, and repugnant or otherwise 
disfiguring character of manifestation. 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (1999).

When a skin condition is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned. If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned. With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, the skin condition is assigned a 10 percent evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  

In her December 1998 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veterans contends that she sustains increasing 
dandruff (including in her eyebrows), hair loss, and sores 
and bumps on her scalp.  She also testified in her June 1999 
hearing before the RO about her hair loss and the sores and 
bumps on her scalp, claiming that the latter symptoms prevent 
her from perming or using a relaxer on her hair.  Transcript 
of Hearing (Transcript) at page 6.  Further, she testified 
that the condition is "spreading" to her ears, rendering 
her at times unable to wear earrings.  Transcript at 8.

A December 1998 VA compensation and pension (C&P) skin 
examination report indicates the veteran stated she had 
sustained a scalp problem since 1978, when she was first 
required to wear hats and helmets.  At that time, the 
condition was manifested by severe itching and irritation.  
She further related to the examiner that the problem became 
worse in the summer of 1997, and that presently she was 
experiencing itching, soreness, and hair loss.  

Upon examination, it was noted the veteran had typical 
seborrheic dermatitis in the scalp as well as in the 
eyebrows.  The examiner noted that he did not see any signs 
of infection, oozing or increased nodes, but some crusting 
was evident.  He further indicated that he is not aware that 
seborrheic dermatitis can make the hair fall out.  
Photographs taken in conjunction with the December 1998 C&P 
examination show significant crusting on the top of the 
veteran's scalp and noticeable flaking in her eyebrows.  

The Board finds that the veteran sustains constant itching 
and marked disfigurement as a result of her service-connected 
seborrheic dermatitis and that she is therefore entitled to a 
30 percent rating under Diagnostic Code 7806.  The Board 
notes the aforementioned photographs as especially probative 
in its determination that the veteran sustains a marked 
disfigurement as a result of her disability, particularly the 
photograph which shows the top of her scalp, whitened with a 
seborrheic crust.  

The Board has considered the next-highest available rating of 
50 percent under Diagnostic Code 7806, but there is no 
medical evidence of any systemic or nervous manifestations, 
and the evidence does not demonstrate the veteran's condition 
is exceptionally repugnant.  Here, the Board notes the 
distinction between a disfigurement (which connotes a marring 
or spoiling of the appearance of something) and a repugnancy 
(which implies the eliciting of extreme aversion from 
another).  While the Board endorses the notion that the 
veteran's seborrheic dermatitis represents a marked 
disfigurement of her scalp, it does not find the 
manifestation of her condition (on either her scalp or in her 
eyebrows) exceptionally repugnant.  For these reasons, the 
Board finds the criteria for a 30 percent disability rating, 
and no higher, for the veteran's service-connected seborrheic 
dermatitis, have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.118, 
Diagnostic Code 7899-7806 (1999).

Right knee patellofemoral syndrome

The veteran's service-connected right knee patellofemoral 
syndrome is currently rated as noncompensable.  In her 
December 1998 VA Form 9, the veteran contends that she 
continues to experience pain and intermittent fluid build-up 
in her right knee.  She further contends that she can hear a 
rubbing noise originating in her right knee and that due to 
favoring her right knee, her left knee has started to hurt.  
She affirmed these complaints in her testimony at the June 
1999 RO hearing.  

A January 1998 examination report indicates the veteran 
complained of a sore right knee, which upon examination 
showed no evidence of edema or effusion and was negative for 
the drawer (integrity of interior cruciate ligaments of 
knee), McMurray's (torn meniscus), and Apley's (injured 
meniscus) tests.  The assessment was that the veteran had a 
stable right knee with possible patellofemoral syndrome and 
Naprosyn was prescribed.

An April 1998 VA medical certificate shows the veteran then 
complained of chronic and intermittent right knee pain.  On 
examination, slight swelling was noted around the right 
patella and right knee strength was found to be good.  

June 1998 progress notes show the veteran was then seen for 
her right knee, which was found to be stable on examination.  
She had full right knee range of motion, with no effusion and 
minimal patellar crepitus.  Anterior drawer test was 
negative.

A December 1998 VA C&P joint examination indicates the 
veteran was then complaining of chronic right knee pain of 
varying severity and intermittent swelling.  She informed the 
examiner that normal weightbearing was of no particular 
problem, but prolonged periods of weightbearing were 
bothersome.  She further related to the examiner that 
repetitive squatting type activities and ascending or 
descending large numbers of steps proved bothersome.  

The examiner noted the following on physical examination:

She walks with an unremarkable gait 
pattern at this time.  She had 0 to 125 
degrees range of motion in the [right] 
knee.  No pain on motion of the knee.  
Slight patellofemoral popping noted.  
There is an equivocal area of slight 
focal swelling over the area of the 
anterolateral joint line.  She had some 
sensation of pressure as opposed to 
tenderness to palpation about the 
patellofemoral joint.  There is no 
ligamentous instability demonstrable.  
She was able to squat and arise again.  
She is felt to have a slight 
patellofemoral grind with squatting.  She 
had 5/5 strength in the quadriceps on the 
right.  

The impression given was of right knee patellofemoral 
syndrome.  Right knee x-rays obtained in conjunction with the 
examination showed no fractures or dislocations.

Knee and leg disorders are contemplated by § 4.71a of the 
Schedule.  Ankylosis of the knee, with a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees, contemplates a 30 percent evaluation; while 
ankylosis in flexion between 10 and 20 degrees is evaluated 
as 40 percent disabling; with flexion between 20 and 45 
degrees evaluated as 50 percent disabling; and with extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees of 
more evaluated as 60 percent disabling, under Diagnostic Code 
5256.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

Additionally, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved -- in 
this case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The medical evidence does not show that the veteran manifests 
ankylosis of the knee, a cartilage disorder of the knee, 
compensable limitation of leg flexion or limitation of leg 
extension, tibia or fibula impairment, genu recurvatum, or 
arthritis of the knee; thus, evaluations for the veteran's 
right knee disorder are inappropriate under Diagnostic Codes 
5256, 5258, 5259, 5260, 5261, 5262, 5263, or 5010,  
respectively.

In determining the appropriate rating for the veteran's right 
knee condition, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

Each and every medical report in this case notes the 
veteran's complaints of intermittent yet chronic right knee 
pain.  At the June 1999 RO hearing, the veteran testified 
that where she once ran in marathons, she has been forced by 
her right knee condition and its resultant pain to give up 
running altogether.  Based on the credible veteran's 
subjective complaints of right knee pain, the Board 
determines that her right knee disorder is the functional 
equivalent of slight knee impairment under Diagnostic Code 
5257, and that a 10 percent rating is appropriate pursuant to 
De Luca and 38 C.F.R. §§ 4.40 and 4.45 (1999).  It is also 
the decision of the Board that a greater rating is not 
warranted for the veteran's right knee disorder since on her 
latest VA C&P joint examination the examiner reported the 
veteran experienced no pain on motion of the knee at that 
time.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the current 
level of the veteran's disability in her favor and concludes 
that criteria for a 10 percent disability rating for her 
right knee condition have been met.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).


ORDER

Entitlement to a 30 percent disability rating, and no higher, 
for seborrheic dermatitis is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating, and no higher, 
for right knee patellofemoral syndrome is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

